Citation Nr: 0808185	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  07-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ankylosing spondylitis of the back and hips secondary to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from September 1945 to October 
1948.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Buffalo, New 
York.

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A July 2002 rating decision determined new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for ankylosing spondylitis 
of the back and hips secondary to ionizing radiation 
exposure.  In the absence of an appeal, that decision is 
final.

2.  The evidence submitted since the July 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for ankylosing spondylitis of the back and hips, 
but it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The July 2002 rating decision is final.  New and material 
evidence has not been submitted to reopen a claim for 
entitlement to service connection for ankylosing spondylitis 
of the back and hips secondary to ionizing radiation 
exposure.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.156(a), 3.159(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a January 2006 letter, 
VA notified the veteran of the information and evidence 
needed to reopen his prior claim, see Kent v. Nicholson, 20 
Vet. App. 1 (2006), and how VA would assist him in attempting 
to obtain evidence and other information.  The letter also 
informed the veteran of the need to submit all pertinent 
evidence in his possession.

The January 2006 letter did not inform the veteran of the 
evidence needed to support or prove the underlying claim for 
service connection on a de novo basis.  The Board finds, 
however, that the omission was not prejudicial, as the letter 
in fact informed the veteran of the critical evidence needed 
to reopen his claim, which would have ipso facto also proved 
his claim on the merits.  The January 2006 letter informed 
the veteran that the reason his prior claim was denied was 
because his medical evidence associated with the claims file 
did not include a physician's statement or rationale to link 
his back disorder to ionizing radiation exposure.  Any new 
evidence submitted had to relate to that fact in order to 
reopen the claim.

The Board finds no deficiency in that advice.  The veteran 
was informed precisely of what he needed to reopen the claim, 
as well as what was necessary to prove it on the merits.  See 
Kent, 20 Vet. App. at 10-11. 
  
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  In his Notice of Disagreement,
the veteran requested an examination to help prove his claim.  
No examination was conducted.  This was not a violation of 
the duty to assist, as his claim was not reopened.  See 
38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim and was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

General Service Connection Requirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of a continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes compensably disabling within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.  Further, any veteran who meets the 
criteria for a radiation-exposed veteran and develops one of 
the cancers listed in 38 C.F.R. § 3.309(d) will receive 
service connection on a presumptive basis.  Ankylosing 
spondylitis is not a presumptive disorder based on radiation 
exposure.   38 C.F.R. § 3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


Claimed Radiation Exposure

Service connection can also be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease listed in 38 C.F.R. § 3.311(b)(2).  
Finally, direct service connection can be established under 
38 C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  Combee v. Brown, 34 F.3d 1039, 1043- 
44 (Fed. Cir. 1994).  

In May 2002, the veteran applied to reopen his claim.  His 
statement informed the RO that new evidence to support his 
claim could be obtained from the VA clinic in Rome, New York.  
The RO asked the Rome facility to provide the veteran's 
outpatient records.  The records consisted of physical 
therapy records which noted a medical history of ankylosing 
spondylosis and osteoarthritis of the hips.  They also 
included X-rays which showed cervical spine spondylosis and 
records of the treatment of his heart disorder and anemia.

Evidence already of record consisted of  VA outpatient 
records of May 2000 that noted the veteran's presentation 
with complaints of chronic low back and hip pain.  The nurse 
practitioner noted a history of ankylosing spondylosis based 
on a history of X-rays taken 20 years earlier by the 
veteran's private physician.  The entry requests X-rays of 
the veteran's lumbar spine and bilateral hips, and the nurse 
practitioner noted that the ankylosing spondylosis might be 
related to ionizing radiation exposure at the Bikini Islands 
in 1946 during the veteran's U.S. naval service.

The May 2000 X-ray examination report noted that the view of 
the pelvis showed mild degenerative changes of the hips.  The 
lumbar spine X-rays were read to show mild degenerative 
changes of the sacroiliac joints and the lower lumbar spine.  
There was no evidence of spondylolysis or spondylolisthesis.  
The diagnostic impression was mild degenerative changes of 
the lumbar spine.

A July 2000 RO letter asked the veteran to send medical that 
showed he had a low back and hip disorder due to ionizing 
radiation, including the physician's rationale for such an 
opinion.

None of the VA treatment records associated with the claims 
file in July 2000 noted a confirmed diagnosis of ankylosing 
spondylitis, and the veteran did not submit any private 
records in response to the July 2000 RO letter.

A July 2002 rating decision determined new and material 
evidence had not been submitted to reopen the claim.  An 
August 2002 letter notified the veteran of the decision and 
of his appellate rights.  The claims file contains nothing to 
indicate that the veteran did not receive the August 2002 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of the appellant having submitted a timely Notice of 
Disagreement with that decision.  Thus, the July 2002 
decision is final.  38 U.S.C.A. § 7105.

In September 2002, the veteran applied for service connection 
for skin cancer due to ionizing radiation exposure.  The RO 
also considered it as an application to reopen the July 2002 
claim.

New and Material Evidence

Once a rating decision becomes final, absent submission of 
new and material evidence, a claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

Only certain types of cancer have been determined by the 
Secretary to be associated with ionizing radiation exposure 
and eligible for presumptive service connection.  See 
38 C.F.R. § 3.309(d).  The only non-cancerous disease listed 
among those as radiogenic disease is posterior subcapsular 
cataracts.  See 38 C.F.R. § 3.311(b)(2).

The evidence added to the record since the July 2002 rating 
decision consists of confirming evidence that the veteran is 
a radiation-exposed veteran in that he served aboard the USS 
Wharton (Ap-7) during Operation Crossroads in July 1945 at 
Bikini Atoll.  It also consists of an August 2005 Report of 
Contact (VA Form 119) which notes a telephone conversation 
between the veteran and a Veterans Benefits Counselor.  The 
counselor notes that he spoke with the veteran's care 
provider, who told the counselor that the veteran's back 
condition could in fact result from exposure to ionizing 
radiation.

The Board is constrained to find that, while the evidence 
added to the record since July 2002 is in fact new, it is not 
material.  The evidence is new in the sense that it was not 
before the rating board in 2002, and it is not redundant to 
the evidence already of record.  The veteran's service 
personnel records noted his presence at the scene of atomic 
bomb testing while aboard the USS Wharton, but the RO did not 
consider them in 2002 due to the nature of the disease for 
which the veteran was seeking service connection.

The new evidence, however, is not material, as it does not 
provide any basis for linking ankylosing spondylitis with 
ionizing radiation exposure.  The Board notes the veteran's 
assertions in his Notice of Disagreement and Substantive 
Appeal (VA Form 9).  The issue, however, is not whether he in 
fact was exposed to ionizing radiation, for that is a 
confirmed fact, but that he does not currently manifest a 
radiation or radiogenic disease.  He has not submitted or 
cited VA to any evidence whatsoever that ankylosing 
spondylitis should be included among the diseases listed by 
VA as a radiation or radiogenic disease, or that his prior 
exposure to ionizing radiation is in fact the causative agent 
for his claimed ankylosing spondylitis-assuming, arguendo, 
he in fact has that disease.

The statement of the benefits counsellor in the August 2005 
Report of Contact does not meet this critical requirement.  A 
lay person's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  The claims file is silent as to why 
the claimed nexus opinion was not obtained and submitted, as 
the veteran was certainly asked for that type of evidence.  
But on the other hand, tentative language, such as, 
"could," does not rise to the level of probable.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may 
not"' and are speculative).

Thus, the Board is constrained to deny the claim.  38 C.F.R. 
§ 3.156(a).  The benefit-of-the-doubt rule is not applicable 
to claims to reopen a prior final decision, unless the claim 
is in fact reopened.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for ankylosing 
spondylitis secondary to ionizing radiation exposure.  The 
petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


